 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing,and the record as a whole,we find that thefollowing employees constitute a unit appropriate for the purposesof collective bargainingwithinthe meaning of Section 9 (b) of theAct: Alltruckdrivers and their helpers employed at the Employer'sservice building inMiami, Florida,includingthe shuttle truck-drivers,but excluding the servicemen,allother employees,officeclerical employees,professional employees,guards, and supervisorsas definedin the Act.[Text of Direction of Election omitted from publication.]dated DryGoodsCorporation,117 NLRB 1069, where the Board, in finding appropriateunits of warehouse employees,including truckdrivers,excluded service employees similarto those here involved.Plant City Welding and Tank CompanyandInternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO,Petitioner.Case No. 12-BC-30.June 21, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin Sacks, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer contends that it does not meet any of the Board'sjurisdictional standards and that the record herein is inadequate as abasis for the assertion of jurisdiction.At the hearing, the Employerdeclined to produce any witnesses to testify concerning the Employer'sbusiness, and aftera subpoena daces tecumwas served upon the Em-ployer's president and enforced in a district court proceeding, heappealed the district court order and still did not appear to testify atthe hearing.Accordingly the hearing officer proceeded to receiveother jurisdictional evidence in the record.Thus, a former employee.of the Employer testified that the Employer is engaged in the fabrica-tion and sale of steel beams, boxes, cyclones, storage tanks, smoke-stacks, ducts, and the like.A sales representative of Bethlehem SteelCompany testified that he knew of his own knowledge of shipments ofsteel from out of State to the Employer by Bethlehem during 1956.I For the reasons stated below,we find no merit in the Employer'smotion to dismiss orremand for further hearing,and the motion is accordingly denied.118 NLRB No. 37. PLANT CITY WELDING AND TANK COMPANY281Iii addition lie testified from information contained in a documentcompiled and delivered to him by the trade record division of Bethle-'hem Steel that '961 net tons of steel were delivered to the Employerfroth Bethlehem Steel during 1956, of which probably none was valuedat less than $100 a ton.Apart from the above testimony, the hear-ing officer placed in the record correspondence between the Board'sRegional Office and two customers of the Employer.The corre-spondence indicates that St.. Regis Paper Company ships productsvalued it in excess of $50,000 directly out of the State of Florida,and that'during the period from October 1956 through January 1957,St.Regis received in Florida and paid for structural steel and steelgratings purchased from the Employer and valued at approximately'$56,000.The correspondence also indicates that Stone and WebsterEngineering Company is an interstate contractor having home officesat Boston, Massachusetts, and performs services outside Massachusettsin an amount valued at in excess of $250,000, that as an agent for TampaElectric Company it entered into contracts with the Employer onApril 3 'and 12, 1956, calling for the sale, delivery, and installation ofsteel plate work and a steel stack on Tampa Electric's Gannon Stationproject.The total value of these contracts was in excess of $112,000,and on April 19, 1957, one of them was 99.5 percent complete and theother was 85 percent complete.Total payments made on the con-tracts as of that date were in excess of $80,000.A copy of the annualreport of Tampa Electric for 1956 indicates that it had operatingrevenues of $26,000,000 during that year..In sum, the direct uncontradicted testimony of the representative ofBethlehem Steel establishes that the Employer is engaged in interstatecommerce and that the Board may legally assert jurisdiction herein.Furthermore, the correspondence in the record indicates that betweenApril 3, 1956, and April 19, 1957,2 the Employer sold material andservices valued at in excess of $100,000 to an enterprise which in turnshipped materials valued at in excess of $50,000 out of State annuallyand to an electric utility having gross revenue in excess of $3,000,000.The evidence thus establishes that the Employer's business satisfiesthe Board's indirect outflow standards.'Contrary to the Employer'scontention, we find this evidence competent as a basis for the assertionof jurisdiction.Representation hearings are essentially nonadversaryinvestigatory proceedings, and the technical rules of evidence are notcontrolling.In view of the Employer's adamant refusal to supplyany information pertaining to its business at the hearing and its failureat the hearing or in its subsequent brief to contradict or dispute the2While the recorddoes not indicatethe Employer's indirect outflow during a periodof exactly.1 year's duration,the indirect outflow for 1 year and 16 days was in excessof $130,000.It is clearthat the Employer's indirect outflow occurs at an annual ratein excessof $100,000.1TheT. H. RogersLumber Company,117 NLRB 1732. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence of which itcomplains,we sustainthe hearingofficer's ad-mission ofthis evidence and find that is a sufficientbasis fordetermining that it will effectuate the policies of the Act to assertjurisdictionherein 42.The labororgai>;ization involvedclaimsto representcertainemployees of the Employer e3.The Employer contends that no question concerning representa-tion.exists because the Petitioner is not in compliance with the filingrequirements of Section 9 (f), (g), and (h) of the Act on a number ofgrounds.The hearing officer refused to permit litigation of any 'ofthe compliance issues thus raised except one on the ground that theywere matters for administrative determination not subject to litigationin the course of a representation hearing.The one exception was inthe case of the Employer's contention that there existed a DistrictLodge of the Petitioner, not in compliance with the filing requirementsof the Act, to which the Petitioner's Local Lodge No. 609, named in thepetitionas anaffiliate having or soliciting members in the unit or whichwill serve such employees in the event that the Petitioner is certified,is subordinate.As to thatissuethe hearing officer permitted interroga-tion of one witness who testified that no such District Lodge existed.However, the hearing officer declined to continue the hearing for en-forcement of subpena to obtain, among other things, further testimonyon the issue when the Employer's counsel indicated that he had nospecific evidence that such a District Lodge did exist.We affirm thehearing officer's ruling and find that no District Lodge existed whosecompliance is material in this proceeding.As for the other compliance contentions, these were that the Peti-tioner and Local 609 have officers who have not filed non-Communistaffidavits required by Section 9 (h), and that the Petitioner, Local4The Jacksonville Journal Company,116 NLRB 1136;Pacific TentctAwning Co.,97 NLRB 640.While the Employer contends that thePacificcase is distinguishable be-cause there,unlike in the instant case,the hearing officer notified the Employer in advanceof the (hearing of his intention to receive similar evidence in the record, we find nodistinction between the cases as the Employer has had ample opportunity since the hear-ing to challenge the accuracy of this evidence.sThe Employer would not stipulate that the Petitioneris a labor organization withinthe meaning of the Act.As it appears that the Petitioner is an organization which rep-resents employees for collective-bargaining purposes,we find that it is a labor organiza-tion within the meaning of Section 2 (5) of the Act.Although the Employer complainsthat it was not permitted to interrogate witnesses as to the policy of the Petitioner re-garding the representation of Negro employees and as to supervisory participation in theorganization of the Employer's plant by the Petitioner,some examination along theselineswas permitted and produced no evidence prejudicial to the Petitioner.When thehearing officer asked the Employer's counsel what he expected to establish by furtherexamination of witnesses along these lines, Employer's counsel admitted that he knew nomore than what had been established on the record.Accordingly,we sustain the hear-ing officer's refusal to permit further interrogation as to these,issues.Moreover,regardless of what the unionpractice may have been in the past,the Boardwill police its certification in the event the Petitioner is certified to see that it representsall employees in the unit equally.PacificMaritimeAssociation,etc.,110 NLRB 1647;112 NLRB 1280. PLANT CITY WELDING AND TANK COMPANY283609, and the AFL-CIO, did not properly file financial reports withthe Secretary of Labor or furnish such reports to their membershipsas required by Section 9 (f) and (g).While the Employer contendsthat it seeks thereby to litigate the meaning of certain terms used inthe. pertinent sections of the Act, it is clear that the evidence whichthe Employer sought to introduce in the record went to the issue ofwhether the Petitioner, Local 609 and AFL-CIO, had in fact fulfilledthe filing requirements of Section 9 (f), (g), and (h) rather thanto the proper interpretation of those sections.Accordingly, as theparties to a representation proceeding may not litigate such issuesof fact, the hearing officer properly excluded such evidence.'To theextent that the Employer has attempted to place in issue the legalmeaning of the terms "officer" and "furnish" as used in these sections,the Supreme Court has specifically approved the definition of "officer"as used by the Board' and the Board is satisfied that it has properlyinterpreted the requirements of Section 9 (f) and (g) that thePetitioner, Local 609, and AFL-CIO furnish financial reports totheir members.'Accordingly, we find without merit the Employer'scontentions that the Petitioner was not in compliance with the filingrequirements of the Act.9We find that a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) oftheAct.104.We find that the following employees of the Employer at itsPlant City, Florida, plant constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.All production and maintenance employees, including truckdriversand helpers, checkers, and expediters, but excluding all office em-ployees, guards, watchmen, professional employees, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]s Standard Cigar Company,117 NLRB 852;Shoe Corporation of America,117 NLRB1.208.7N. L. R. B.v. Coca-Cola Bottling Co.of Louisville,350 U. S. 264.s SeeCompliance Status of CigarMakers International Union of America,AFL-CIO,117 NLRB 856.6The Employer also contends that the Board erred In continuing to process this caseduring aperiodof time whenthe Petitioner's compliancewith Section9 (g) had lapsedand it had fileda certificateof intent to complywith thatsection.However,unlikeSection 9(f) and(h), Section 9 (g) does notprohibitthe investigation of a petition filedby a union not in compliance with its requirements but only affects its eligibility forcertificationwhile outof compliance with Section 9 (g). SeeMonsanto Chemical Com-pany.115 NLRB 702.10Wealso find withoutmerit theEmployer's contention that no question concerningrepresentation exists because there is no evidencethat the Petitionerever requested or theEmployer ever declined recognition in an appropriate unit.It is apparent from the en-tire record herein that the Employer will not recognize the Petitioner as representative ofthe employees in the unit sought. SeeGeneral Shoe Corporation,109 NLRB 618.